Citation Nr: 1139882	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions in March 2008 and September 2008 by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension, a low back condition, a bilateral knee disability, a psychiatric disorder, tinnitus and hearing loss.  In March 2011 the Veteran testified at a hearing before the Board. 

The claims for service connection for a psychiatric disorder, tinnitus, and hearing loss, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A lumbar spine disability was not affirmatively shown to have had onset during service; arthritis of the lumbar spine was not manifest to a compensable degree within one year of separation from service; and a chronic lumbar spine disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.

2.  A right knee disability, to include degenerative joint disease, was not affirmatively shown to have had onset during service; arthritis of the right knee was not manifest to a compensable degree within one year of separation from service; and a right knee disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.

3.  The record does not contain competent medical evidence establishing a diagnosis of any left knee disability, to include arthritis. 

4.  Hypertension is not shown to have had onset during service; was not manifest to a compensable degree within one year of separation from service; hypertension was first documented after service, and is not shown to be related to an injury, disease, or event of service origin.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by service and service connection for arthritis of the lumbar spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A right knee condition, to include degenerative joint disease, was not incurred in or aggravated by service and arthritis of the right knee may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

4.  Hypertension was not incurred in or aggravated by active service, nor may hypertension be presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2006, December 2007, and August 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2010 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran's service records and Social Security Administration records were obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  VA is not required to provide the Veteran with a medical examination absent a showing by the Veteran of a causal connection between the claimed disability and service.  Therefore, remanding for a VA medical examination for the claims for service connection for a lumbar spine disability, hypertension, and right and left knee conditions, is not warranted.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011).  Accordingly, there is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claims since it could not provide evidence of a past events.  Therefore, the Board finds that a remand for VA examinations would not be beneficial in the adjudication of the claims, and thus, is not required in this case.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis and hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background

The service medical records do not show any findings, treatment, or diagnosis of hypertension, a back condition, a right knee disability, or a left knee disability.  On examination in October 1965, the Veteran's blood pressure reading was 118/68, and on separation from service in January 1969, a blood pressure reading of 130/80 was recorded.  Additionally, on separation from service his back, right knee, and left knee were clinically evaluated as normal.  

After service, private treatment records in January 1988, show that the Veteran was hospitalized for complaints of severe low back pain with inability to ambulate following an occupational back injury.  The pain radiated to the left lower extremity.  X-rays revealed degenerative disc disease at L4-L5.  The diagnoses were acute lumbosacral strain and degenerative disc disease at L4-L5.

A VA treatment record in March 2000, noted a history of hypertension for 10 years.  Treatment consisted of medication.  A private treatment report in April 2004, contained a diagnosis of hypertension, well controlled, and noted a history of hypertension for six years.  Subsequent treatment records show continued treatment for hypertension. 

VA treatment notes in April 2003 show that the Veteran was seen for complaints of pain in the right hip and knee after he fell at work in January of that year.  An April 2005 private clinical treatment note shows a history of back pain for almost 30 years, following a 1970's occupational work injury.  The Veteran reported pain in his knees, with a history of injury to the right knee and a traumatic left knee injury in the 1980's.  On examination, the knees had some mild tenderness with flexion and extension.

Private treatment records in September and October 2005 note that the Veteran strained his back in May 2005 when he fell off a backhoe at work.  He reported immediate onset of pain in the right knee, right hip, and back.  He took a week off work following the injury.  Thereafter in September 2005, he reinjured his back and hurt his right knee when he jumped from a four to five foot high wall at work.  He presented to the emergency room for treatment.  X-rays revealed degenerative arthritis and multilevel degenerative disc disease of the lumbar spine, and degenerative joint disease of the right knee.  

On Workers' Compensation orthopedic evaluation in October 2005, the Veteran was seen for occupational injuries to the back and right knee incurred in May and September 2005.  The Veteran stated that prior to the May 2005 injuries he was asymptomatic.  The Veteran provided a medical history of an occupational back injury 20 years earlier.  Reportedly, he was medically treated at the time.  He did not recall any permanent residuals as a result of that injury, but reported that his back remained intermittently symptomatic for 20 years, although he did not seek additional treatment.  The clinician diagnosed lumbosacral musculoligamentous strain superimposed on preexisting degenerative joint and disc disease with associated disc spec narrowing, rule out lumbar disc herniation with right lower extremity radiculaitis.  The clinician also diagnosed contusion of the right knee superimposed on pre-existing degenerative joint disease with patellofemoral chondromalacia, rule out internal derangement.  The clinician opined that while the degenerative changes noted roentgenographically were pre-existing, his current low back and the right knee conditions were secondary to the occupational injury of May 2005.  

An April 2006 orthopedic evaluation report noted the Veteran's occupational back and right knee injuries in May and September 2005.  The clinician noted a long medical history of problems with the lower back and right knee, to include an occupational injury in the 1980s that required hospitalization.  X-rays of the lumbar spine and right knee revealed moderate degenerative changes.  The clinician indicated that the Veteran continued to be disabled from work due to the May and September 2005 work injuries, and pre-existing advanced degenerative arthritis.  A Workers' Compensation orthopedic re-examination report in August 2006 noted that the Veteran continued under medical treatment for the May and September 2005 injuries to the back and right lower extremity.  

In personal hearings in March 2010 and March 2011, the Veteran reported treatment for high blood pressure in 1970 or 1971.  He testified that he injured his back and knees in service when he fell down a flight of steps.  He denied seeking medical treatment at the time.  Allegedly, his knees and back remained symptomatic since the in-service incident.  The Veteran also stated that he strained his back at work in 1971.  Most recently, the Veteran reported that he had undergone a right knee replacement in 2009.  

Lumbar Spine Disability

The Veteran contends that his lumbar spine disability is related to an in service injury incurred when he fell down a flight of steps.  

The Board must assess the Veteran's competence and credibility to assert that his lumbar spine condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to report that he had and injury and back pain or low back problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

The service medical records contain no complaints, history, or findings indicative of a back disability or injury, and on separation from service the Veteran's back was clinically evaluated as normal.  Accordingly, the Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic lumbar spine disability and sufficient observation to establish chronicity in service.  

After service, complaints of back pain and a diagnosis of a lumbar spine disability were first noted in January 1988, at which time, X-rays revealed degenerative disc disease at L4-L5.  X-rays in September 2005 showed degenerative arthritis and multilevel degenerative disc disease of the lumbar spine.  As the initial radiographic documentation of degenerative changes of the lumbar spine is well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of the lumbar spine on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, in view of the period without evidence of treatment for back complaints from 1969 to 1988, and the lack of clinical findings or complaints relating to the lower back until 1988, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

To the extent that the Veteran reports continuity of symptomatology of the lumbar spine since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are internally inconsistent, and inconsistent with the evidence of record.  He has attributed the onset of his back problems to several different events following service at different treatment visits, but during those treatment visits in relation to the work-related injuries, he did not attribute any back symptoms to the alleged fall in service or to any other aspect of his service.

The Board has weighed statements made by the Veteran as to incurrence of a lumbar spine disability during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In considering the statements of the Veteran as to an in-service low back injury and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict each other and other evidence of record.  In January 1988, the Veteran was hospitalized for complaints of severe low back pain with inability to ambulate following an occupational back injury.  An April 2005 private clinical treatment note contained a history of back pain for almost 30 years, following a 1970s occupational work injury.  Private treatment records in September and October 2005 note that the Veteran strained his back in May 2005 and September 2005.  At the time, he provided a medical history of an occupational back injury 20 years earlier, which is consistent with the injury in the 1980s.  An April 2006 orthopedic evaluation report noted a long medical history of problems with the lower back and right knee, to include an occupational injury in the 1980's that required hospitalization.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements, because his statements as to having an injury with a continuity of symptoms are less persuasive because the service medical records fail to show a low back injury, and there is no evidence of a back disability until an occupational injury in 1988.  At treatment visits following the work-related injuries, the Veteran did not attribute any back problems to any event or injury in service, but rather to post-service injuries.

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay evidence is considered competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge). 

The Veteran is competent to describe symptoms of pain, which he can perceive.  However, the determination as to the presence, type, and cause of the pain, or any diagnosis of arthritis or degenerative disc of the lumbar spine, is medical in nature and not capable of lay observation because it relies upon clinical testing and training.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the currently diagnosed lumbar spine disability was based on diagnostic tests, to include X-rays.  Therefore, the Board finds that the currently diagnosed disability of the lumbar spine is not simple medical condition that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, medical evidence of an association or link between a current lumbar spine disability, first noted after service, and service, there is no competent medical evidence that supports the claim.  In fact, the competent medical evidence associates the Veteran's lumbar spine condition with post-service occupational injuries.  Private treatment records attribute the Veteran's current lumbar spine condition to occupational injuries incurred in 2005.  While the clinicians noted pre-existing advanced degenerative arthritis, the condition was attributed to previous back injuries incurred post-service discharge, consistent with the documented low back injury in 1988 and occasionally a 1970s post-service work-related injury.  No competent medical evidence relates any current back disability to the Veteran's service.  As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from residuals of an in-service back injury, and in the absence of competent medical evidence linking any current lumbar spine diagnosis to an incident in service or a service-connected disability, service connection for residuals of a low back injury must be denied.  

As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, in the absence of competent medical evidence that associates a lumbar spine disability to service, the Board finds that the preponderance of the evidence is against the claim that the Veteran incurred a lumbar spine disability in service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The Veteran contends that his right knee condition, to include degenerative joint disease, is related to an in service injury incurred when he fell down a flight of steps.  

Initially, the Board finds that the Veteran is competent to report that he experienced right knee problems since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

The service medical records contain no complaints, history, or findings indicative of a right knee disability or injury.  On separation from service the Veteran's right knee was clinically evaluated as normal.  Accordingly, the Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic right knee disability and sufficient observation to establish chronicity in service.  

After service, complaints of right knee pain were first documented in April 2003.  September 2005 X-rays revealed degenerative joint disease of the right knee.  As the initial radiographic documentation of degenerative changes of the right knee is well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of the right knee on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, in view of the period without evidence of treatment for the right knee from 1969 to 2003, and the lack of clinical findings or complaints relating to the right knee until 2003, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

To the extent that the Veteran reports continuity of symptomatology of the right knee since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are internally inconsistent, and inconsistent with the evidence of record.  

The Board has weighed statements made by the Veteran as to incurrence of a right knee disability during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In considering the statements of the Veteran as to an in-service right knee injury and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict each other and other evidence of record.  In April 2003 the Veteran complained of right knee pain due to an injury sustained at work.  In April 2005 the Veteran reported a right knee injury in the 1980s.  Thereafter private treatment records document complaints of right knee pain and treatment for the right knee following occupational injuries in May and September 2005.  

The Veteran is competent to describe symptoms of pain, which he can perceive.  However, the determination as to the presence, type, and cause of the pain, or any diagnosis of arthritis is medical in nature and not capable of lay observation because it relies upon clinical testing and training.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the currently diagnosed right knee disability was based on diagnostic tests, to include X-rays.  Therefore, the Board finds that the currently diagnosed disability of the right knee disability is not simple medical condition that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, medical evidence of an association or link between a current right knee disability, first noted after service, and service, there is no competent medical evidence that supports the claim.  In fact, the competent medical evidence associates the Veteran's right knee condition with post-service occupational injuries.  In April 2003, the Veteran was seen for complaints of pain in the right knee after he fell at work.  In April 2005 and April 2006, the Veteran reported a history of injury to the right knee in the 1980s.  Private treatment records starting in September 2005 document occupational injuries to the right knee incurred in May and September 2005 and attributed the Veteran's right knee disability to these injuries.  The clinicians noted pre-existing degenerative arthritis of the right knee which is consistent with the Veteran's reported history of a post-service knee injury.  There is no competent medical evidence that associates the Veteran's right knee condition to service.  As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from residuals of an in-service right knee injury, and in the absence of competent medical evidence linking any current right knee diagnosis to an incident in service or a service-connected disability, service connection for residuals of a right knee injury must be denied.  

As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, in the absence of competent medical evidence that associates a right knee disability to service, the Board finds that the preponderance of the evidence is against the claim that the Veteran incurred a right knee disability in service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Condition

The Veteran contends that he is entitled to service connection for a left knee condition.  

Initially, the Board finds that the Veteran is competent to report that he experienced left knee problems in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Also, although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, arthritis is not a simple medical condition, as the diagnosis requires diagnostic testing to identify the disability, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

While the Veteran is competent to testify to knee problems, he is not competent to opine as to the etiology of or render a medical diagnosis as to his left knee condition.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to a left knee condition, to include arthritis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). 

The service medical records contain no complaints, history, or findings indicative of a left knee disability or injury, and on separation from service the Veteran's left knee was clinically evaluated as normal.  Accordingly, the Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic left knee disability and sufficient observation to establish chronicity in service.  

While post-service treatment records show a medical history of arthritis, with the Veteran's report of a traumatic left knee injury in the 1980s, none of the medical evidence during the period on appeal has shown any diagnosis of any left knee disability.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

However, the Board finds no competent evidence of a left knee disability since the Veteran filed his claim for service connection in 2006.  To the extent that the Veteran may complain that his knee is painful, complaints of pain symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  Here, the evidence of record does not show any current diagnosis of a left knee disability.

Even assuming that there was arthritis in his left knee, there is no documentation that degenerative changes in the left knee were manifest within the one-year presumptive period for manifestation of arthritis, and service connection cannot be established for arthritis of the left knee on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent medical evidence showing that any left knee condition is attributable to service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee condition and the claim must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, that is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Hypertension

The Veteran contends that he is entitled to service connection for hypertension because the condition had onset within one year of service discharge.  

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90, while a rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure of predominantly 100 or more with continuous medication required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Although the Veteran is shown to have a current diagnosis of hypertension, the evidence of record does not indicate that it was incurred in service, nor does the medical evidence otherwise link the condition to any disease, injury, or event of service origin.

The service medical records do not reveal any findings, treatment, or diagnosis of hypertension.  The Board finds that hypertension was not shown in service.

The earliest documented evidence of hypertension is in VA treatment records in 2000, with a history of onset of the condition 10 years earlier.  That evidence is indicative of a period of approximately 20 years post-service discharge without treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Therefore, the Board finds that the competent evidence does not show a continuity of symptomatology.  None of the medical treatment records attribute hypertension to military service or otherwise mentions any relationship to service.  

The Board has considered the Veteran's contentions that he developed  hypertension within one year of service discharge.  However, the Board finds that the Veteran's statements alone are not sufficient to prove that the condition manifested, was treated, or was diagnosed within one year of service discharge because none of the evidence of record corroborates those statements.  The Board has weighed statements made by the Veteran as to incurrence of hypertension within the presumptive one year period following discharge from service, and finds that the current recollections and statements made in connection with a claim for benefits to be of less probative value, than earlier statements made in connection with medical treatment.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In considering the statements of the Veteran as to onset of hypertension, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict each other and other evidence of record.  In connection with treatment rendered in 2000, the Veteran reported onset of the condition 10 years earlier.  Thereafter, a private treatment report in April 2004 contained a diagnosis of hypertension for six years.  As the evidence does not show a diagnosis of hypertension within one year after separation from active service, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and a current disability.  To the extent that the Veteran may believe that his hypertension originated during service or within one year of service discharge, the Board notes that he is not competent to provide medical opinions regarding causation or etiology.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  For example, he is competent to report that he experiences certain symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, no medical professional has established a relationship between hypertension, and the Veteran's active duty.  The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed hypertension and active duty service.  However, the Board emphasizes that hypertension is not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  38 C.F.R. § 3.159(a)(2) (2011).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007) (lay evidence can be competent and sufficient to establish a diagnosis when a lay person is competent to identify the medical condition; layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Accordingly, absent competent evidence demonstrating that the Veteran's disability had onset in service and medical evidence indicating a relationship between the disability and service, the Board finds that service connection for hypertension is not warranted.

In sum, the Board finds that the evidence does not support a grant of service connection for hypertension.  As the preponderance of the evidence is against the award of service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee condition is denied.

Service connection for hypertension is denied.




REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and a psychiatric disorder. 

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus as a result of noise exposure in service from heavy equipment, to include tanks, firearms, and generators.  He also reported excessive noise exposure from typewriters during the performance of his duties as a clerk typist.  

The service personnel records show the Veteran's military occupational specialty was clerk typist.  He served in Germany during the Vietnam War.  The service medical records include an October 1965 examination report which shows that the Veteran's hearing was 15/15 on whisper test.  A clinical evaluation of the Veteran's ears during the separation examination was normal and he denied having any ear trouble.  Pure tone air conduction thresholds in the right ear at 1000, 2000, and 4000 Hertz  were 5, 5, and 20, respectively.  The pure tone air conduction thresholds in the left ear at the same frequencies were 5, 5, and 15 decibels, respectively.  After service, VA treatment records in June 2003, show complaints of hearing loss and tinnitus.  At the time, the Veteran reported being exposed to a great deal of loud noise occupationally, for 23 years.  It was recommended that the Veteran undergo an audiogram.  A VA treatment note in April 2008, contained a finding of mild to severe bilateral sensorineural hearing loss.  The clinician recommended digital amplification.  The Veteran also reported tinnitus.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of hearing loss and tinnitus during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current hearing loss or tinnitus to his active service.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Next, the Veteran contends that he developed a psychiatric disorder, to include PTSD, in service.  In statements submitted in support of his claim, the Veteran identified several in-service stressors, to include witnessing the death of a fellow serviceman during basic training.  The RO made a formal finding that none of the Veteran's claimed in-service stressors were capable of verification.

The service medical records do not show any findings, treatment, or diagnosis of a psychiatric disorder, and on separation from service in January 1969, the Veteran's mental health was clinically evaluated as normal.  Post-service treatment records, dated after 2006, show treatment for a psychiatric disorder and contain diagnoses of depression, anxiety disorder, and PTSD.  Private treatment notes in August 2006 show that the Veteran was being treated for depression and anxiety with medication.  It was noted that the Veteran had been under a lot of stress because of a work-related injury.  On VA clinical mental health evaluation in April 2008, the Veteran reported that he was hospitalized during service while stationed in Germany.  He reported being depressed at the time.  The psychiatrist diagnosed depressive disorder, not otherwise specified, and a personality disorder, not otherwise specified.  

In a statement dated in July 2010, the Veteran's counselor therapist determined that the Veteran met the DSM IV-R criteria for a diagnosis of PTSD based on two traumatic in-service events; seeing a man "run to death" by his drill sergeants, and the death of a fellow service member who was killed in a motor vehicle accident while the Veteran was stationed in Germany.  That latter stressor had not been previously reported by the Veteran or considered by the RO.  The Veteran did not submit a waiver of initial RO review with respect to the July 2010 medical report.  38 C.F.R. §§ 19.37, 20.1304 (2011).  

Moreover, while the Veteran's counselor therapist provided a diagnosis of PTSD based on an alleged in-service stressor, there is no indication that the counselor therapist reviewed the Veteran's service records or any other pertinent evidence in his claims folder.  Additionally, there is insufficient clinical evidence that the diagnosis of PTSD is based on the specific criteria found in the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  Service connection for PTSD requires medical evidence diagnosing the condition under the criteria of DSM-IV in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  Accordingly, the Board finds that the opinion standing alone, is too speculative to warrant a grant of service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded a VA examination that addresses the etiology of his psychiatric disorder, a VA examination and etiological opinion is warranted to fairly decide the merits of the Veteran's service connection claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information: 

a) Diagnose any current hearing loss and tinnitus. 

b) Is it at least as likely as not (50 percent or more probability) that any hearing loss or tinnitus was incurred in or is due to or the result of the Veteran's service, including any in-service acoustic trauma due to exposure to teletype machines, and noise exposure from heavy equipment, to include tanks, firearms and generators? The examiner must consider the Veteran's statements regarding the incurrence of hearing loss and tinnitus, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23   (2007).  The examiner is asked to comment on the clinical significance of the June 2003 VA clinical treatment record that noted the Veteran's report of being exposed to a great deal of loud noise occupationally for 23 years, and the Veteran's occupational history, to include as a truck driver, equipment operator for 5.5 years, work in mines for 12 years, and as a lineman/electrician for 23 years.  

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the service medical records; the post-service medical records showing clinical findings of multiple psychiatric symptoms and diagnoses, to include PTSD, depressive disorder, and generalized anxiety disorder; and the July 2010 report from the Veteran's counselor therapist.  The examiner should provide the following:

a) Diagnose all psychiatric disabilities demonstrated during the pendency of the appeal, to include, but not limited to PTSD.

b) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.

c) If the diagnosis of PTSD is warranted, the examiner should specify whether the diagnosis of PTSD is due to any alleged in service stressor.  The examiner is asked to comment on whether each alleged in-service stressor was sufficient to produce PTSD pursuant to the DSM-IV criteria. 

d) For any currently diagnosed psychiatric disorder, other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to service, or whether any psychosis developed within one year of the Veteran's discharge from service in 1969.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v.  Nicholson, 21 Vet.  App.  23 (2007).  The examiner is requested to cite to the relevant evidence considered in providing the opinion.

3.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case which considers all evidence associated with the claims file since the previous supplemental statements of the case issued in April 2010 and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


